               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 PO-19-5108-GF-JTJ

             Plaintiff,                    VIOLATION:
                                           6563683
      vs.                                  Location Code: M13

 ANKITA A. BARABDE,                        ORDER

             Defendant.


      Based upon the unopposed motion of the United States and for good cause

appearing, IT IS HEREBY ORDERED that the defendant shall pay a total fine

amount of $80 ($50 and a $30 processing fee for violation number: 6563683).

Payment(s) should be mailed to the following address:

      Central Violations Bureau
      P.O. Box 780549
      San Antonio, TX 78278

      The check(s) should be made out to the U.S. Courts - CVB. Defendant may

also pay online at www.cvb.uscourts.gov.
      IT IS FURTHER ORDERED that violation 6563683 is amended to reflect

the defendant is pleading guilty to “smoking in an undesignated area” in violation

of 36 C.F.R. § 2.21.

      IT IS FURTHER ORDERED that the initial appearance in the above

captioned matter, currently scheduled for October 3, 2019, is VACATED.

      DATED this 1st day of October, 2019.




                                         2
